Citation Nr: 0906887	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S. M. 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1952 to August 1954.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In August 2008, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

Bilateral hearing loss of the sensorineural type was not 
affirmatively shown to have been present contemporaneous with 
service; sensorineural hearing loss was not manifest to a 
compensable degree within one year of separation from 
service; and bilateral hearing loss, first documented after 
service beyond the one-year presumptive period for 
sensorineural hearing loss as a chronic disease, is unrelated 
to an injury or event of service origin.




CONCLUSION OF LAW

Bilateral hearing loss of the sensorineural type was not 
incurred in or aggravated by service, and sensorineural 
hearing loss as a chronic disease may not be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1154(b), 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2003, in September 2003, in August 
2005, and in March 2006.  The veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease or event in service, causing injury 
or disease, or an injury; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.

The veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claim 
was readjudicated as evidenced by the supplemental statement 
of the case, dated in November 2008.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has attempted to obtain service 
treatment records and has obtained VA records.  The Veteran 
has been afforded a VA examination that contained a medical 
nexus opinion.

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The Veteran's service treatment records are unavailable.  The 
record shows that the Veteran earned the Combat Infantryman 
Badge. 

VA records show that in August 1972 the Veteran's hearing was 
described as "OK."  In September 1995 audiometric testing 
revealed bilateral sensorineural hearing loss.   

On VA audiology examination in April 2004, the Veteran gave a 
history of exposure to combat noise without ear protection 
during his service in Korea.  The Veteran stated that hearing 
loss began in 1984.  He also described occupational exposure 
to noise when he worked in construction.  

In June 2008, the Veteran testified that he was exposed to 
noise in combat in Korea. 



On VA audiology examination in October 2008, the examiner 
noted that the Veteran had a history of noise exposure during 
and service.  The examiner also noted that the first clinical 
evidence of hearing loss was in 1995, 41 years after service.  
The examiner expressed the opinion that the Veteran's current 
hearing loss was not the result of noise exposure during 
service because hearing loss was first reported 41 years 
after service and the Veteran had a significant history of 
occupational noise exposure after service. 


Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Where a veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  So long as the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, the fact that there is no official record of 
such incurrence or aggravation in such service is of no 
consequence. 38 U.S.C.A. § 1154(b). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disability etiologically to 
the current disability.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and the events of service.  Gregory v. Brown, 8 Vet. App. 
563, 567 (1996). 

Analysis 

Where as here the service treatment records are unavailable, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The Veteran asserts that he had combat noise exposure and the 
record shows that the Veteran earned the Combat Infantryman 
Badge. 


Pursuant to 38 U.S.C.A § 1154(b), in the case of a combat 
veteran, VA shall accept as sufficient proof of service-
connection of any injury alleged to have been incurred in 
service, satisfactory lay evidence of service incurrence, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence in such service. 

However, 38 U.S.C.A. § 1154(b) does not establish service 
connection for a combat veteran.  The provisions of 
38 U.S.C.A. § 1154(b) aid a combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. A veteran must still generally establish 
his claim by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
the event in service.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  

In this case, in the absence of the service treatment 
records, the Board finds that the Veteran's lay testimony 
about noise exposure during combat in Korea credible and 
consistent with the circumstances, conditions, or hardships 
of combat service in Korea and sufficient evidence of in-
service noise exposure. 

Although the Veteran suffered noise exposure during service, 
this alone is not enough to establish service connection.  
There must be competent evidence that the current hearing 
loss is related to noise exposure in service. 

After service, bilateral sensorineural hearing loss was first 
documented in 1995.  The absence of documented complaints of 
hearing loss from 1954 to 1995 interrupts continuity and is 
persuasive evidence against continuity of symptomatology. 
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  Moreover, the Veteran stated that the onset 
of his hearing loss was in 1984, 30 years after service.  
Hence continuity of hearing loss symptoms has not been 
established.  



Also the findings of sensorineural hearing loss in 1995 is 
well beyond the one-year presumptive period following 
separation from service in 1955 for manifestation of 
sensorineural hearing loss as a chronic disease under 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

In statements and in testimony, the Veteran associates his 
current hearing loss to noise exposure during service.  
Although the Veteran is competent to describe noise exposure, 
where as here, hearing loss is not a condition under case law 
that has been found to be capable of lay observation, the 
determination as to the presence or diagnosis of hearing loss 
is therefore medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, evidence of an association or link between noise 
exposure in service and current hearing loss, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.  For this 
reason, the Board rejects the Veteran's statements and 
testimony as competent medical evidence to substantiate the 
claim that the current loss is related to noise exposure in 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The only competent medical evidence of record, addressing the 
current diagnosis and medical causation, is the medical 
opinion of a VA examiner, who, after a review of the record, 
expressed the opinion that the Veteran's current hearing loss 
was not the result of noise exposure during service because 
hearing loss was first reported 41 years after service and 
the Veteran had a significant history of occupational noise 
exposure after service.  This evidence opposes, rather than 
supports, the claim. 

As the Board may consider only independent, competent medical 
evidence to support its findings on questions of a medical 
diagnosis, which is not capable of lay observation, and of 
medical causation, where a lay assertion of medical causation 
is not competent evidence, and as there is no favorable, 
competent medical evidence of a record, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


